EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, claims, prior art, and record as a whole have been carefully considered, along with the record as a whole for parent application no. 15/647,322, now US 10,947,345. The present claims are allowed.  
None of the prior art references, alone or in combination, teaches or suggests a method of manufacturing a lateral electric field type liquid crystal display, with the steps of forming a pixel electrode and a counter electrode over a substrate and forming a photo alignment film, wherein the film is formed by imidizing varnish and radiating with UV light, along with all the other limitations presently claimed.  The imidization promoter has a skeleton containing neither a primary nor secondary amino group.  Examples in the present Specification also show unexpectedly better results.
The parent application, 15/647,322, now US 10,947,345, has claims directed to a varnish composition and device.  The present claims are directed to a method, which is a different statutory class of invention.
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761